Citation Nr: 1435743	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (claimed as nerve, muscle, and joint pain), including as due to an undiagnosed illness and as a residual of Dengue fever. 

2.  Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness, a residual of Dengue fever, or a service-connected disability. 

3.  Entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness, a residual of Dengue fever, or a service-connected disability. 

4.  Entitlement to service connection for disability involving swollen lymph nodes and bleeding from the nose and gums, including as due to an undiagnosed illness and as a residual of Dengue fever. 

5.  Entitlement to service connection for disability involving memory loss, including as due to an undiagnosed illness and as a residual of Dengue fever. 

6.  Entitlement to service connection for erectile dysfunction, including as due to an undiagnosed illness and as a residual of Dengue fever.

7.  Entitlement to service connection for a cardiovascular disorder, including as due to an undiagnosed illness and as a residual of Dengue fever.

8.  Entitlement to service connection for male-pattern baldness, including as due to an undiagnosed illness and as a residual of Dengue fever.

9.  Entitlement to service connection for loss of hair on the abdomen, including as due to an undiagnosed illness and as a residual of Dengue fever.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from March 1982 to September 1994, including in the Southwest Asia Theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of his claims during hearings at the RO, initially before a local Decision Review Officer (DRO) in January 2008 and more recently before the undersigned Veterans Law Judge (VLJ) of the Board in June 2011.  

In December 2011 the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, since the Agency of Original Jurisdiction (AOJ).  In its remand, the Board referred to the RO for appropriate action an additionally-raised claim of entitlement to service connection for a psychiatric disorder, including as secondary to a service-connected disability.  The RO did not act in response to that referral, however, so with greater urgency the Board is again referring this additional claim for appropriate action.  

In this decision, the Board is only adjudicating the claims of entitlement to service connection for fibromyalgia (claimed as nerve, muscle, and joint pain), including as due to an undiagnosed illness and as a residual of Dengue fever, and for a sleep disorder and chronic fatigue, also including as due to an undiagnosed illness, a residual of Dengue fever, or a service-connected disability.  The remaining claims, instead, are again being remanded to the AOJ.



FINDINGS OF FACT

1.  A disability manifested by pain in multiple joints originated during the Veteran's first period of active military service. 

2.  Sleep disturbances and consequent fatigue are the result of this disability manifested by pain in multiple joints, so are attributable to service-connected disability.


CONCLUSIONS OF LAW

1.  A disability manifested by pain in multiple joints was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

2.  A sleep disorder and associated fatigue are proximately due to the service-connected disability manifested by pain in multiple joints.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (indicating these notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; 
(2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date).

VA is also required to assist a claimant in obtaining evidence necessary to substantiate and complete a claim, unless there is no reasonable possibility the assistance would help to substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  This may include having him undergo a VA examination for a medical opinion.

Here, though, the Board need not discuss whether VA complied with these requirements.  Rather, given the entirely favorable disposition in this case, there simply is no possibility of prejudicing the Veteran, irrespective of whether he received this mandated notice and assistance.  This is because, even on the chance he did not, this would at most only amount to nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on the party attacking the agency's decision, and the error, even if shown to have occurred, must be of the type that is outcome determinative of the claim).

In deciding these claims for service connection, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to these claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for nerve, muscle and joint pain, sleeping difficulties and chronic fatigue on a direct basis, as related to his active service.  According to written statements he submitted during the course of this appeal, including in October 2002, August 2003, October 2003 and June 2008, and his November 2008 and June 2011 hearing testimony, while working in a highly classified area overseas (old Russian military base), he was bitten on the face by a sand flea.  Allegedly, the bite became infected and caused him to develop what he now believes was Dengue fever.  He asserts the claimed medical problems result from the Dengue fever, an assertion he believes multiple medical opinions of record substantiate.

The Veteran alternatively claims that his pain, sleeping problems and fatigue are symptoms of an undiagnosed illness from his additional service in the Gulf War, represent an adverse reaction to the Anthrax vaccine he received in anticipation of that additional service, or are the result of his exposure to mycoplasma or to other chemicals and nuclear waste while serving at the Russian base.  He has expressed frustration over the fact that he has been fighting for compensation for these problems since 1994 with no success.  

The Board agrees that service connection should be granted for the claimed conditions - the disability manifested by pain on a direct basis, the sleeping disturbances and fatigue on a secondary basis, as related to service-connected disability.  


A grant on a direct basis is warranted when a disability results from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, to prevail on the issue of service connection, there must be competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the injury or disease in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A grant on a secondary basis is warranted when disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Nerve, Muscle & Joint Pain

With regards to this claim for service connection for nerve, muscle, and joint pain, the evidence of record satisfies all three elements noted above.  Beginning in November 1995, VA examiners and VA and private treatment providers noted that the Veteran had a current disability manifested by muscle and joint pain affecting multiple areas of his body, variously diagnosed, including as arthralgias, arthritis, polyarthritis, possible Reiter's syndrome or psoriatic arthritis, Gulf War syndrome, a multi-symptom chronic illness, spondylarthropathy, sacroiliitis, ankylosing spondylitis, inflammatory polyarthropathies and lumbar disc disease.  K.P., M.D., S.P., M.D., and, L.W., a nurse practitioner, confirmed the existence of this disability in October 2003, January 2008 and November 2012.  

The service treatment records (STRs) establish events in service to which a current disability could be related.  First, the Veteran has consistently and regularly complained of and sought treatment for muscle and joint pain affecting multiple areas of his body for close to four decades, beginning during his service, including prior to any bug bite and service he had overseas.


During his first period of service, in 1975 and 1979, he reported general muscular and joint pain and indicated that he had had a history of migrating arthritis.  One examiner indicated that he doubted the Veteran had arthritis and instead diagnosed anxiety.  

The Veteran continued to report similar pain during his second period of service, including on multiple occasions in 1983 ("always had joint pain").  Following a motor vehicle accident in September 1984, these complaints became more frequent, involving multiple areas of his body, including his low back, knees, neck, shoulders, between his shoulder blades, left ankle, left wrist, right ring finger, left hand, elbows, right foot and legs.  Evaluating clinicians attributed this pain to multiple causes, including an adverse reaction to medication, tendonitis, sprains, myositis, flu-like syndrome, arthritis and transient arthralgias.  Following discharge, multiple treatment providers noted that he had had arthralgias since the 1980s.

Second, as alleged, during his service he sustained an insect bite on his face (in July 1993), served overseas, including in Germany, Italy and Southwest Asia during the Persian Gulf War, the latter period requiring an anthrax vaccination, qualified for an unidentified NATO assignment (October 1983), which might have placed him elsewhere overseas, and was exposed to cleaning solvents and asbestos.  

The STRs do not confirm that the 1993 insect bite became infected, in turn resulting in Dengue fever, or that the Veteran was exposed to mycoplasma; however, the Board believes there is sufficient evidence of record nonetheless to support these assertions.  According to laboratory results from Shallotte Medical Center, the Veteran tested positive for Dengue fever and mycoplasma pneumonia in October 2002, eight years after separating from service.  As Dr. K.P. pointed out in his October 2003 letter, Dengue fever is essentially nonexistent in the United States; there is evidence that others in the military who served in the same area during a similar time frame also were infected, and such service would also logically account for the mycoplasma exposure.


The Veteran and multiple doctors have addressed the nexus element of this claim.  The Veteran has submitted articles discussing mycoplasmal infections, the effect of Anthrax vaccine and one theory as to why soldiers develop Gulf War illness, all in an effort to relate his pain to his service, whatever basis, be it Dengue fever, a mycoplasmal infection, the Anthrax vaccine, chemicals or the Gulf War.  

Over the years, the doctors, both VA and private, responded to the Veteran's pain complaints, requests for pain treatment, and reports of possible in-service causes by supporting his theories, disputing them or remaining noncommittal.  According to post-service treatment records and VA examination reports, no commenting doctor or other qualified health care provider has definitively determined the cause of the Veteran's seemingly systemic pain based on a review of the entire claims file, including all pertinent records dated since the 1970s.  But an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Mittleider v. West, 9 Vet. App. 518, 519 (1996).  Rather, it need only be "as likely as not" that the claimed disability is related or attributable to the Veteran' service to, in turn, warrant invoking the benefit-of-the-doubt rule or doctrine.  38 C.F.R. § 3.102.  And, here, based on a sufficient quality of the evidence, two such clinicians have offered well-supported, favorable opinions in this regard, specifically relating the pain disability to Dengue fever in service and thereby obviating any need for the Board to obtain comment on a possible nexus between the pain and any other alleged or documented in-service event, injury or illness, including the mycoplasmal infection, Anthrax vaccination, exposure to chemicals and participation in the Persian Gulf War.  According to Dr. S.P. and L.W., whose letters the Board have mentioned, the most likely cause of the pain disability is the Dengue fever in service.  These positive nexus opinions provide the grounds for granting this claim for this disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


Even in the absence of these opinions, it is clear that a disability manifested by pain in multiple joints incepted during the Veteran's first period of service.  Considering that fact in conjunction with the opinions, the Board concludes that a disability manifested by pain in multiple joints was incurred in service.

B.  Sleeping Disorder & Fatigue

With regards to the claims for service connection for a sleep disorder and chronic fatigue, the evidence of record satisfies all elements of a successful 
service-connection claim, albeit on a secondary rather than direct-incurrence basis.  The Veteran is now as a result of this favorable decision service connected for a disability manifested by pain in multiple joints.  And according to reports of VA examinations in June 2003 and February 2012, a sleep disorder is related to his chronic pain.  He and several clinicians have frequently discussed his fatigue in conjunction with his sleep disturbances (he is unable to get a sufficient amount of sleep - owing to his multiple-joint pain - and, therefore, is constantly tired during the following day).  The Board thus concludes that a sleep disorder and consequent chronic fatigue are proximately due to or the result of service-connected disability.  This additional disability therefore also must be service connected.  38 C.F.R. § 3.310.


ORDER

Service connection for a disability manifested by pain in multiple joints is granted. 

Service connection for a sleep disorder secondary to the pain in multiple joints is granted.  

Service connection for chronic fatigue also secondary to the pain in multiple joints is granted.  



REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for disability involving swollen lymph nodes and bleeding from the nose and gums, disability involving memory loss, erectile dysfunction, a cardiovascular disorder, male-pattern baldness and loss of hair on the abdomen, all including as due to an undiagnosed illness and as a residual of Dengue fever, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

First, after the RO issued a November 2012 supplemental statement of the case (SSOC), the Veteran submitted a pertinent medical opinion and a comprehensive written statement in support of this appeal.  The RO did not consider these documents in the first instance in support of any of the claims remaining on appeal and the Veteran did not waive his right to have the RO do so.  38 C.F.R. § 20.1304.

Second, in the November 2012 medical opinion, L. W. noted that the Veteran now has, in part, degenerative brain changes, possibly due to a prior infection, including the Dengue fever.  According to VA treatment records dated since 2000, the Veteran is indeed seeing a private doctor for brain damage.  Records of his treatment for this condition are not in his physical or electronic claims file.  Being pertinent, they and recent records of treatment for all other medical conditions at issue in this appeal must be obtained.

Third, during the course of this appeal, the RO attempted to assist the Veteran in the development of his claims for service connection by affording him VA examinations, during which examiners were to address the etiology of the claimed disabilities at issue in this appeal.  As the Veteran asserts in a December 2012 written statement, however, the reports of these examinations are inadequate to decide these claims.  Each focuses on whether the claimed disabilities might be due to the various in-service events the Veteran described; none focuses on whether these disabilities are otherwise due to the Veteran's active service, including documented in-service medical problems.

Accordingly, these remaining claims are remanded for the following additional development and consideration:

1.  After contacting the Veteran for authorization, obtain and associate with the claims file all outstanding records of his treatment for the claimed disabilities at issue in this appeal, including those from his private doctor referring to his brain changes/damage. 

2.  After all additional treatment records are associated with the claims file, afford the Veteran a VA examination of his lymph nodes, nose and gums.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask him or her to confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's pre-service, in-service and post-service history of swollen lymph nodes and bleeding gums and nose. 

(b) Pay particular attention to the service treatment records (STRs), which include a report of severe tooth and gum trouble on entrance into the service and in-service treatment for an infected wisdom tooth (May 1985), a lump on the side of the neck and a lymphadenopathy (June 1986), swollen glands (October 1987) and multiple ear, nose and throat complaints (1976 to 1994).  

(c) By touch, specifically indicate whether the Veteran still has a swollen lymph node in the area identified.  Also indicate whether he had chronic bleeding gums and/or nose at any time during the course of this appeal.

(d) If so, diagnose any disorder shown to exist, which manifests as swollen lymph nodes and/or bleeding gums and nose.

(e) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that this disorder is related or attributable to the Veteran's active service, including the documented in-service swollen glands, lymphadenopathy, infected wisdom tooth and ear, nose and throat problems. 

(f) If not, provide an opinion as to whether such disorder preexisted service and increased in severity during service.

(g) Also provide an opinion as to whether the disorder is due to - meaning caused OR aggravated by - the Veteran's service-connected history of a deviated nasal septum, status post septoplasty, with chronic sinusitis /rhinitis.    

(h) In expressing each opinion, accept as competent the Veteran's reported history of lay-observable neck, teeth or gum symptoms.

(i) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Afford the Veteran a VA examination of his memory.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's in-service and post-service history of memory loss. 

(b) Pay particular attention to the service treatment records (STRs), which include a report of a head injury and minor concussion on entrance into the service and in-service treatment for memory loss (November 1983) and a motor vehicle accident and head injury (September 1984), and post-service VA treatment records referring to brain damage (dated since 2000).  

(c) Diagnose any disorder manifested by memory loss.  

(d) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that this disorder is related or attributable to the Veteran's active service, including the documented in-service memory loss, accident and/or head injury.

(e) If not, provide an opinion as to whether such disorder preexisted service and increased in severity during service.

(f) In expressing each opinion, accept as competent the Veteran's reported history of lay-observable forgetfulness.

(g) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Transfer the claims file to an examiner for opinions in support of the Veteran's claims for service connection for erectile dysfunction, a cardiovascular disorder, male-pattern baldness and loss of hair on the abdomen.  Ask him or her to do the following:

(a)  Review and consider the pertinent history and confirm in writing that the review included all relevant evidence in the claims file.

(b) Indicate whether the Veteran has the claimed conditions (if not evident on examination, note any evidence of this condition during the course of the appeal) and, if so, provide an opinion as to whether each condition is as likely as not related or attributable to the Veteran's active service.

(c) Provide explanatory rationale for the opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

5.  Review the examination reports and opinions to ensure they comply with the instructions and respond to the questions asked.  If they do not, return them to the examiners for correction and all necessary additional information.  

6.  Then readjudicate these remaining claims in light of this and all other additional evidence in the physical and electronic claims file, including that which was submitted since November 2012.  If any claim continues to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


